“We, the
peoples” is a powerful rendition of world affairs and a
daunting portrait of life for future generations. It took
intellect and diplomatic savoir-faire to state a complex
case in such a concise and forceful way. We are
grateful to the Secretary-General and his staff for
producing it.
“We, the peoples” are of course the opening
words of the Charter, and I want to take them as a point
of departure. Other speakers have done so before me
and have argued in favour of a more robust structure
for keeping the peace in the world community. They
are right. The United Nations role in the area of
preventing or limiting armed conflict was conceived as
its principal purpose. The Brahimi report has shown
how, in spite of that, the United Nations peacekeeping
function has in fact become its Achilles heel. The
Brahimi recommendations deserve to be
implemented — the sooner the better. At present, the
Netherlands Government and parliament are debating
how to improve our national contribution to
peacekeeping.
15

“We, the Peoples” can lead to reflections on a
totally different side of the United Nations reality as
well. I, for one, would take this opportunity to argue in
favour of closer ties between the United Nations and
the private sector.
In 1945 the world was run by States. The Charter
hinges on that very assumption. It covers all aspects of
life as they were prevalent at the time, from peace and
security to social justice, from economic cooperation to
human rights. Despite its ambition, the Charter hardly
mentions any other actors besides States. Non-
governmental organizations appear in the Charter only
once. The private sector is not referred to at all. In
other words, the Charter conforms to a model of
governance as old as the Peace of Westphalia, a state
system going back to the mid-1600s.
In order to strategize for the future, we need to
ask ourselves: who, in actual fact, runs the world
today; where and how are world affairs conducted; and
how can we position the United Nations accordingly?
The United Nations is made up of Member States.
That is fitting and proper. States will be the custodians
of foreign relations for a long time to come. But their
roles have changed significantly with time. States can
no longer be thought of as the hard billiard balls of
international relations. Internationalization has altered
the concept of sovereignty. Nor are Sates autonomous
entities as before, pursuing self-defined national
interests. Their actions are now much more shaped by
economic pressures, information flows, and population
movements. For States, too, globalization is here to
stay. Other actors have entered both the domestic and
international scenes. Civil society is one. The private
sector is another. Since 1945, civil society, made up of
non-profit organizations, has blossomed along a wide
spectrum, beyond any expectation of the United
Nations founding fathers. Many non-governmental
organizations operate across national boundaries. At
the present time, the United Nations system could
never hope to operate properly without the assistance
of non-governmental organizations, not to mention
normative thinking and advocacy. Non-governmental
organizations have acquired access to the United
Nations at different levels, and participate in many of
its discussions.
Although a potent actor on the domestic and
international levels, the private sector has been
virtually ignored by traditional United Nations
diplomacy. The business community, and notably
transnational corporations, were viewed by many as the
competitor, if not as the enemy of international public
interest. Documents critical of multinationals were
being issued by the United Nations and the specialized
agencies until recently. Confrontation rather than
dialogue. I am not contending that there were no
grounds for that position: quite the contrary. However,
nowadays we see a growing awareness in the business
community of the necessity of responsible corporate
policies and of a role for private enterprise in the
pursuit of interests that go beyond maximizing
immediate profits. As an example, I refer to the Global
Alliance for Vaccines and Immunization, in which the
pharmaceutical industry closely cooperates with
international organizations, Governments and other
actors.
We need to build on that. Indeed, the time has
come to expand the concept of a partnership with the
private sector. Why? Two reasons. First of all, the
world is up against incredible odds and, secondly, the
private sector does exist and wields a lot of power in
the international arena.
About the odds: take a sustainable future, where
elementary laws of ecology must be respected. Not
even the most powerful Government can put a stop to
global warming — nor all the Member States of the
United Nations combined. A sustainable future needs
to be pursued in conjunction with industry, civil society
and the scientific community. For equitable working
conditions, and other forms of social justice, States
need to involve the private sector. The same is true for
fighting corruption, the spread of small arms, wasting
water or AIDS.
We have truly entered an era that is very different
from the one in which the United Nations was born —
an era in which the course of humanity and the quality
of life on earth have more and more become a shared
responsibility; an era where Governments, the private
sector and civil society are drawn ever more closely
together. They all have a stake in global governance.
The so-called global public goods are a matter for all of
them together.
The private sector has a stake in the future of the
planet, too. Of course, it is here to do business. But no
planet, no profit. Companies should find it in their own
interest to assume a responsibility equal to their weight
in international relations and the influence they have at
16

the domestic level. Chief executive officers, too, want
a livable world for their grandchildren. The private
sector must be called upon to enter into a responsible
corporate partnership in sync with other actors at the
international plane. True, the role of each actor needs
to be different. Their motivation can remain different,
too — as does the legal basis on which they act. But
their determination needs to be the same: the
determination to secure the longevity of life as we
know it and to secure for everyone on the planet an
equitable share of its bounty.
Different roles, shared responsibility. That
concept needs to take root in this Organization as well.
The United Nations cannot credibly hope to play a
galvanizing role in meeting the challenges of the
coming century if it cannot show that its debates and
its action platforms reflect the real world outside the
conference rooms. If we want to see the United Nations
as “unique in world affairs” — as the Millennium
report puts it — it must be able to show that all players
are on the stage.
The Secretary-General's Global Compact could
not have come at a more opportune moment. It is the
mere beginning of a process, but it is off to a promising
start. The Global Compact deserves the active support
of the international community, and it deserves to be
joined by other multinationals. I do understand the
trepidations of some non-governmental organizations
who fear that multinational corporations will drape
themselves in the United Nations flag and become
untouchable in the pursuit of profit. I understand, too,
the apprehension felt by diplomats in this hall, who
have a lifetime invested in the exclusivity of the State
and its monopoly on multilateral discourse. But the
Global Compact is not a Trojan horse.
And I will go even further. We have given civil
society structural access to the United Nations system.
By contrast, the access we are giving to the private
sector, with the notable exception of the International
Labour Organization, has been ad hoc, not structural.
In the future, we must create appropriate channels of
communication with the private sector, inside this
Organization, where they, as well as Governments and
civil society, can try and get a hold on the convulsions
of our time — a forum where, at the very least, they
can deliberate and begin to break down the barriers of
mistrust that have divided them for so long.
That is the first reason why the United Nations
needs to broaden its scope and become more inclusive.
The second is the power of the private sector. Many
companies have turnovers larger than the national
budgets of some Member States, and the same is true
for the personal fortunes of some chief executive
officers. The relationship between States and the
private sector has altered dramatically over time. States
were once thought of as bulwarks against harmful
economic impact from abroad. Economic weight was
viewed as a trump card in the power play among
nations. Today, States are increasingly serving as
instruments for adjusting domestic policy to the
realities of the present-day world economy. They have
become intermediaries between the world economy,
with its own structure of power, and domestic societies.
This brings up the question of where world affairs
are being conducted and how they have caused a shift
in the style of diplomacy. Economic globalization has
shifted the focus of attention to forums other than the
United Nations here in New York, notably to the
International Monetary Fund, the World Bank, the
World Trade Organization and, on a regional level, the
European Union. Policies are tested in the margins of
the World Economic Forum in Davos or decided
elsewhere. Brussels has become a hub of world affairs.
That focus has brought on a different cast of players
than in the days of Talleyrand and Metternich. Foreign
Ministers now work shoulder to shoulder not only with
development ministers, but also with finance and trade
ministers, as well as with central bankers. International
affairs, whether we like it or not, are increasingly about
economics.
Forging a relationship with the private sector is
therefore indispensable if the United Nations wants to
preserve its relevance over the long haul. The
multilateral system, for its part, must seek closer ties
with other centres of power and with the business
community. Mr. Kofi Annan has been vigorously
pursuing closer relations with all these various forums,
and we encourage him to do more of the same.
Responsible corporate partnership is also about
protecting the weak. The United Nations was set up not
only to guarantee peace and security, but also to secure
freedom from want. Despite its obvious advantages,
globalization is leaving too many victims by the
wayside. The gap between the rich and the poor
continues to widen, and the poor suffer the most, in
war and in peace. Meanwhile, the private sector wields
17

a great deal of power in its decisions as to where it will
buy, sell and invest. Those decisions may bear directly
on the quality of life in many developing countries.
Even though the odds are staggering, the United
Nations system can make a difference in reducing
poverty, gender inequality and child and maternal
mortality. But it can make a difference only from a
position of strength and from a platform shared by
other actors at the international level: from a position
of shared responsibility. The Millennium Summit has
declared poverty eradication the United Nations
number one priority. We applaud that. But fighting
poverty is not only a moral imperative, as it always has
been; it has also become an economic one. That is
another reason for the United Nations to become more
inclusive of the private sector.
The Secretary-General's report (A/54/2000), “We
the peoples”, duly poses the question of how to take
the United Nations forward. Whatever the way
forward, it needs to be a bold one. For too long we
have been remoulding old ideas. While doing so, we
have kept the United Nations on a very short leash,
hardly allowing it to stray off the beaten path. More of
the same is not enough. In other words, the United
Nations is bound to miss its cue if we, the peoples,
pursue our business as usual. The future will pass us
by.
The alternative is an avenue that is much more
ambitious. It amounts to using the United Nations
system as a vehicle for the development of a new
vision of world politics, a vision for the “post-
Westphalian” era. In such a vision, present trends
would be given legitimacy and a conceptual
framework. In such a vision, the principle of non-
intervention yields to the defence of human rights;
sovereignty is further reappraised; there is room for
civil society and the private sector; and economics are
also held responsible for social and development goals.
Such is the road less travelled, but the only one that
can make all the difference.